UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 08-6780



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


VASSEL MCFADDEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:01-cr-00176-RBS-1)


Submitted:   September 11, 2008         Decided:   September 17, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vassel McFadden, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vassel    McFadden   appeals   the   district   court’s     order

denying his 18 U.S.C.A. § 3582 (West 2000 & Supp. 2008) motion for

reduction of sentence.       We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the   district      court.      United    States    v.     McFadden,     No.

2:01-cr-00176-RBS-1 (E.D. Va. filed Apr. 9, 2008 & entered Apr. 15,

2008).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                    2